UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2615



DONALD E. ALLEN,

                                              Plaintiff - Appellant,

          versus

THE BOARD OF COUNTY COMMISSIONERS FOR CECIL
COUNTY; GRAYSON L. ABBOTT, JR., individually
and in his official capacity; W. EDWIN COLE,
JR., individually and in his official capac-
ity; ALFRED WEIN, individually and in his
official capacity; ERIC S. SENNSTROM, individ-
ually and in his official capacity; SAMUEL L.
ORR, individually and in his official capac-
ity; DOUGLAS R. CAIN, individually and in his
official capacity; JOHN K. BURKLEY, individ-
ually and in his official capacity; JOHN
JUDWAY, individually and in his official
capacity; LESLIE FOSSETT, individually and in
his official capacity; KEITH A. BAYNES, indi-
vidually and in his official capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-95-714-
MJG)

Submitted:   January 18, 1996             Decided:   January 31, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.

Donald E. Allen, Appellant Pro Se. Linda S. Woolf, Ian Gallacher,
GOODELL, DEVRIES, LEECH & GRAY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Allen v. Board of County Comm'rs, No. CA-95-714-MJG (D. Md.

July 25, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2